DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5 and 7-10 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or suggest the electronic device of claim 1, in particular the limitations of a first reflective polarizing plate disposed on the lighting unit side of the liquid crystal display panel, and a second reflective polarizing plate disposed between the image sensor and an optical modulation element. The prior art does not disclose or suggest the liquid crystal display device of claim 8, in particular the limitations of a first reflective polarizing plate arranged on the lighting unit side of the liquid crystal display panel, and a second reflective polarizing plate disposed between an image sensor and an optical modulation element.
The closely related prior art, Chen et al. (US 20190171050) discloses (Figs. 1-12) an electronic device, comprising: a liquid crystal display panel (4) having a display region (A) disposed with a plurality of pixels; an image sensor (1) disposed on the back side of the liquid crystal display panel and imaging the front direction through the liquid crystal display panel; and a lighting unit (5) disposed between the liquid crystal display panel and the image sensor, wherein the image sensor is disposed in a region overlapping the display region, and the lighting unit includes an optical modulation element (3, 51, 63, 71, 72, 75) disposed to overlap with the display region and a light source (52) for lighting the optical modulation element.
However, the prior art does not disclose or suggest the electronic device of claim 1, in particular the limitations of a first reflective polarizing plate disposed on the lighting unit side of the liquid crystal display panel, and a second reflective polarizing plate disposed between the image sensor and an optical modulation element. Claim 1 is therefore allowed, as are dependent claims 2-5 and 7. The prior art does not disclose or suggest the liquid crystal display device of claim 8, in particular the limitations of a first reflective polarizing plate arranged on the lighting unit side of the liquid crystal display panel, and a second reflective polarizing plate disposed between an image sensor and an optical modulation element. Claim 8 is therefore allowed, as are dependent claims 9-10. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S CHANG whose telephone number is (571)270-5024.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on (571) 272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/CHARLES S CHANG/Primary Examiner, Art Unit 2871